Citation Nr: 1638135	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left rib injury.  

2.  Entitlement to service connection for back, neck, shoulder and hip disorders, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1966 to November 1969. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2010, the Veteran testified in support of these claims during a hearing held at the RO.  He also requested a hearing before the Board, but after the RO acknowledged the request and informed him of the date of the hearing, the Veteran failed to report.  The Board thus deems this hearing request withdrawn. 

In March 2014, the Board remanded these claims to the RO for additional action.  At the time, the appeal included claims of entitlement to service connection for tinnitus and residuals of a right knee wound.  By rating decision dated August 2014, however, the RO granted these claims.  

Based on the Veteran's October 2010 testimony and the RO's August 2014 supplemental statement of the case, the Board has recharacterized the claims on appeal as is shown on the prior page.

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The issue of entitlement to service connection for residuals of a left rib injury is addressed in the REMAND portion of this decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Back, neck, left shoulder and hip disabilities are related to service.


CONCLUSION OF LAW

Back, neck, left shoulder and hip disabilities, to include arthritis, were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Here, the Board finds that all duties to notify and assist the Veteran have been met; if it thought otherwise, it would not proceed to a decision.

Analysis

The Veteran seeks service connection for arthritis of the back, neck, left shoulder and hips on a direct basis, as related to his active service.  In initially adjudicating this claim, the RO considered the Veteran's entitlement to service connection for all back, neck, shoulder and hip disabilities, not just arthritis, on direct and presumptive bases.  

According to written statements the Veteran and his representative submitted in July 2010, December 2011 and May 2016, and the Veteran's October 2010 hearing testimony, during service, he was on duty, sitting on top of a bunker, when a mortar or rocket explosion occurred down a slope below the bunker, causing him to roll backwards and, with force, fall on his back and head; this incident reportedly knocked him silly.  He contends that, since then, he has experienced pain in all of these areas, for which he sought treatment in the early 1970s and doctors now attribute to arthritis.  He further contends that one doctor told him the arthritis was due to the in-service incident and became aggravated later in life due to other things, including a high instep and weak ankles.  Moreover, the Veteran asserts that he did not file claims for these injuries because he wanted to save the money for those much worse off than he was.  He also asserts he did not receive treatment because he did not think there was much that could be done for him.  

His representative argues the injuries sustained in the in-service explosion aggravates the Veteran's arthritis.  He further argues the evidence in this matter is in relative equipoise and, based thereon, requests the Veteran be given the benefit of the doubt in the resolution of this claim.  

The Veteran submitted lay statements from his siblings and spouse in support of this claim, one in August 2010, which substantiates that the injury occurred as alleged.  According to that statement, when the Veteran fell on his back and hit his head, he blacked out for a short period of time.  His sister and brother indicate that, following this incident, the Veteran wrote about his head, back, neck and shoulders hurting, pain that he still complains of presently, now attributable to arthritis.  His spouse, who, according to a September 2010 statement, has been with the Veteran since 1983, indicates the Veteran has always had back, hip, shoulder and neck pain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§1110 (West 2014); 38 C.F.R. § 3.303(a).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2015).

Post-service treatment records and reports of VA examinations conducted in November 2011 and May 2014 satisfy the first element of a service connection claim - the current disability element.  They establish that the Veteran currently has back, neck, shoulder and hip disabilities, variously diagnosed, including most recently as degenerative arthritis of the lumbar and cervical spine, facet joint disease of the lumbar spine, lumbar spondylosis, multi-level cervical degeneration, osteoarthritis of the left shoulder, left rotator cuff tendonitis, grade 1 anterolisthesis of the left shoulder, bilateral hip osteoarthritis, and hip joint osteophytes bilaterally (collectively, the "back, neck, shoulder and hip disabilities" as referred to throughout the decision).

Service treatment and personnel records satisfy the second element of a service connection claim on a direct basis - the in-service incurrence element.  On pre-induction examination conducted in July 1966, the Veteran reported a history of back pain and a painful or trick shoulder or elbow, which the examiner did not objectively confirm during the examination.  Instead, the examiner characterized the back pain as cured.  On separation examination conducted in August 1969, the Veteran again reported a history of back pain and also arthritis (not confirmed in the records), which the examiner did not objectively confirm during the examination.  Instead, he referred to the back pain and indicated that the Veteran was well.  

Although the Veteran did not actually report or seek treatment for back, neck, left shoulder or hip symptoms during service, the Board finds credible his report of an injury affecting all these joints.  According to his service record, he served in the Republic of Vietnam from October 1967 to October 1968, which, in April 2008, VA conceded involved combat with the enemy.  The in-service bunker incident he reports is consistent with the circumstances, conditions and hardships of such service.  38 U.S.C.A. § 1154(b).  Moreover, a combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service, if the Veteran is competent to make that determination.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  


Following service, at a fairly young age, the Veteran began seeking treatment for various medical conditions, including cancer and heart disease.  During treatment visits, however, he never mentioned the in-service injuries, including on those few occasions he mentioned back pain.  In fact, for many years, as early as the 1980s, he only rarely mentioned the joints at issue in this appeal.  Testing finally revealed arthritis of these joints in 2009 or later.  

Two medical professionals, VA examiners, have addressed the etiology of the Veteran's back, neck, left shoulder and bilateral hip disorders, including the arthritis, and both ruled out a relationship between the disorders and service.  In November 2011, one VA examiner found the degenerative disorders less likely than not related to service on the basis that, assuming the injury occurred as alleged, there was no follow-up treatment until 2009.  

Not satisfied with this opinion (didn't contemplate the Veteran's and others' competent lay statements of record), VA afforded the Veteran another VA examination, during which a second examiner reviewed the claims file, including the statements, and came to the same conclusion.  The examiner based his unfavorable opinion on the following findings: (1) On separation, the Veteran reported no problems with any of the joints at issue; (2) No doctor diagnosed the disorders at issue until close to 40 years after the alleged injury occurred; and 
(3) These disorders are degenerative in nature and the result of the natural process of aging, rather than any injury that would have blown the Veteran off his feet.  

The Veteran has not submitted a medical opinion refuting those of the VA examiners.  There is thus no evidence other than the Veteran's and representative's assertions relating his back, neck, left shoulder and bilateral hip disorders to service or a service-connected disability (including any that resulted from the alleged injury, including tinnitus, etc...).  However, none of the examiners have adequately addressed the Veteran's lay testimony and contentions as to why he didn't receive treatment, nor have they explained the Veteran's continuity of symptomatology, supported by statements from others that knew him at the time.  The Board therefore finds the medical opinions to have little probative value.

The Veteran is competent to report when he first began to experience joint pain as pain is a symptom capable of lay observation.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's claimed back, neck, left shoulder and bilateral hip disorders.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by his testimony and the lay statements that he has submitted in support of his claim.  In addition, the medical evidence shows that the Veteran's current back, neck, left shoulder and bilateral hip disabilities are productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed shoulder disabilities are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disabilities, (2) his in-service combat experience, (3), the lack of any evidence of an intervening event and (4) his competent and credible history of relevant symptoms during and ever since service discharge, supported by additional statements from his family.  Given the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
In light of his in-service experiences, the competent and credible history of pain in and since service, and the current diagnoses, the Board finds that evidence of record regarding service onset is at least in equipoise.  See Reeves, supra.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As the Board finds that the evidence is in relative equipoise, reasonable doubt is resolved in the Veteran's favor and the Board concludes that service connection for back, neck, left shoulder and bilateral hip disabilities have been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for back, neck, left shoulder and hip disabilities is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for residuals of a left rib injury, but additional action is necessary before the Board can proceed.   

VA assisted the Veteran during the course of this appeal, including by affording him VA examinations.  However, the reports of these examinations are inadequate to decide this claim.  The Veteran claims that during combat service, he was blown off a bunker, resulting in multiple injuries, including to his ribs.  Allegedly, since then, he has experienced detachments of his 4th rib from his sternum, causing chest pain; in the 1970s, a chiropractor reportedly taught him how to push the rib back in place when it dislocates.  

Both examiners refrained from confirming the alleged rib detachments.  During the November 2011 VA examination, one noted pain over the Veteran's 4th and 6th ribs, but indicated that the detached rib had resolved.  During the May 2014 VA examination, another initially diagnosed left rib pain associated with a left rib detachment from the sternum, but then found no evidence of a detached rib (based on prior x-rays).  The examiner explained that, according to literature, rib subluxations (detachments) produce a lump and quite a bit of pain at the site of the subluxation and all the Veteran had was a slight indentation from pushing on the area over the years.  The mere existence of this indentation establishes the Veteran's credibility.  Clearly some reason existed for the Veteran to spend years pressing on his chest, causing it to indent.  Whatever caused the Veteran to do this resulted in a deformity of sorts.  The question remains whether it is related to the in-service bunker incident, as described.  Further medical opinion is needed in this regard.   

Accordingly, this claim is REMANDED for the following action: 

1.  Transfer this case to a VA examiner for an opinion on the etiology of the Veteran's chest indentation.  Ask him or her to follow the instructions below.

a.  Review all evidence of record, including: (1) a July 1982 underwriting medical history report mentioning dislocations; (2) treatment records dated since the early 2000s, which include complaints of chest pain; (3) the Veteran's written statements and October 2010 hearing testimony, which describe an in-service bunker incident and associated injuries, also describe subsequent chronic rib detachments and associated chest pain, and distinguish his heart-related chest pain from his rib-related chest pain; (4) his spouse's September 2010 written statement, which indicates that the Veteran has a rib that is broken or dislocated; and (5) November 2011 and May 2014 VA examination reports noting pain over two ribs and an indentation, but ruling out the existence of a rib detachment. 

b.  Record in detail the Veteran's description of the bunker incident and his history of rib detachments and corrections, including during and after service.

c.  Discuss what tests could be done to confirm a chronic rib detachment disorder.  Specifically indicate whether x-rays, alone, would be certain to show a rib detachment/subluxation/dislocation, or whether it is the kind of condition that would be evident only when it manifests, prior to correction (pressing on the indentation).

d.  Explain why, given objective confirmation of rib pain and the indentation secondary to years of pressing on the chest area, VA examiners found no rib detachment or residuals thereof.   

e.  Indicate whether you agree.

f.  Assuming the Veteran is credible, offer an opinion as to whether the indentation noted during the April 2014 examination is at least as likely as not related to the Veteran's active service, including the in-service bunker incident, as described.  

g.  Provide rationale for all opinions expressed.

h. If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


